                                                                                      Case 2:18-cv-02055-APG-CWH Document 18 Filed 05/16/19 Page 1 of 5



                                                                                  1   ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                      abult@bhfs.com
                                                                                  2   EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                      eellis@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135

                                                                                  6   Attorneys for Plaintiff/Counter-Defendant
                                                                                      702 Helicopter
                                                                                  7

                                                                                  8                                  UNITED STATES DISTRICT COURT
                                                                                  9                                         DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   702 HELICOPTER, a Nevada Corporation,                 CASE NO.: 2:18-cv-02055-APG-CWH
                                                                                 11                    Plaintiff,
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   v.                                                    STIPULATION AND PROPOSED
                                                                                                                                            ORDER TO EXTEND SCHEDULING
                                                      702.382.2101




                                                                                 13   ASHLEY POLSTON, an Individual;                        ORDER DEADLINES
                                                                                      THEODORE R. WRIGHT ENTERPRISES,
                                                                                 14   INC., a Montana corporation,                          (FIRST REQUEST)
                                                                                 15                    Defendants.
                                                                                 16   ASHLEY POLSTON, an Individual; and
                                                                                      THEODORE P. WRIGHT ENTERPRISES,
                                                                                 17   INC., a Montana Corporation,
                                                                                 18                    Counterclaimant,
                                                                                 19   v.
                                                                                 20   702 HELICOPTER, a Nevada Corporation,
                                                                                 21                    Counter-Defendant.
                                                                                 22              Pursuant to LR 26-4 and LR IA 6-1, Plaintiff 702 Helicopter and Defendants Ashley

                                                                                 23   Polston and Theodore P. Wright Enterprises, Inc. (“Defendants”, together with Plaintiff, the

                                                                                 24   “Parties”) hereby stipulate and request an order extending the deadlines set in the January 25,

                                                                                 25   2019 Stipulated Discovery Plan and Scheduling Order (“Scheduling Order”). (ECF No. 14).

                                                                                 26   This is the first stipulation by the Parties to extend the Scheduling Order deadlines.

                                                                                 27   ...

                                                                                 28   ...
                                                                                      19241661                                          1
                                                                                      Case 2:18-cv-02055-APG-CWH Document 18 Filed 05/16/19 Page 2 of 5



                                                                                  1   I.         DISCOVERY COMPLETED

                                                                                  2              In lieu of expending time, resources and energy on engaging in discovery, the Parties

                                                                                  3   focused their efforts on reaching a resolution of this matter. As such, only minimal discovery has

                                                                                  4   been conducted:

                                                                                  5                 •   Plaintiff served its Initial Disclosure Statement Pursuant to FRCP 26(A)(1) on

                                                                                  6                     January 29, 2019;

                                                                                  7                 •   Defendant served its Initial Early Case Conference Disclosure of Witnesses and

                                                                                  8                     Documents on January 30, 2019;

                                                                                  9                 •   Defendant served its Notice of Taking Deposition Upon Oral Examination of
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                     Brian Lorenz on February 25, 2019; and

                                                                                 11                 •   Deposition of Brian Lorenz was conducted on March 14, 2019.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12              There are no pending discovery motions at this time.
                                                      702.382.2101




                                                                                 13   II.        DISCOVERY REMAINING

                                                                                 14              If the Parties are unable to reach a settlement in this matter, the Parties anticipate

                                                                                 15   exchanging interrogatories, requests for production of documents, and requests for admission.

                                                                                 16   The Parties anticipate exchanging expert designations and rebuttal designations. The Parties

                                                                                 17   anticipate taking additional depositions.

                                                                                 18   III.       REASON FOR REQUESTED EXTENSION AND SHOWING OF GOOD CAUSE

                                                                                 19              In an effort to resolve this dispute, the Parties agreed to sell the AS350BA Eurocopter

                                                                                 20   France (the “Helicopter”), the property at issue, and the proceeds from the sale are currently in an

                                                                                 21   Escrow account.        Following the sale, the Parties have engaged in settlement discussions.

                                                                                 22   However, the Parties have not yet reached a resolution of the instant dispute. Accordingly, the

                                                                                 23   requested extension is necessary to provide the Parties the ability to focus their time, energy and

                                                                                 24   resources on their settlement negotiations. Additionally, Plaintiff intended to file a Motion for

                                                                                 25   Leave to File an Amended Complaint, but has not filed the same in the interest of reaching a

                                                                                 26   settlement. If the Parties are unable to reach a settlement, this extension will allow them to

                                                                                 27   complete the necessary discovery and file the necessary motions in this matter.

                                                                                 28
                                                                                      19241661

                                                                                                                                         2
                                                                                      Case 2:18-cv-02055-APG-CWH Document 18 Filed 05/16/19 Page 3 of 5



                                                                                  1              In the Parties’ Joint Interim Status Report, filed herein on May 16, 2019, the Parties

                                                                                  2   requested a Court-ordered settlement conference with a Magistrate Judge under 28 U.S.C. §

                                                                                  3   636(c) at the Court’s earliest convenience. The settlement conference has not yet been scheduled.

                                                                                  4   The Parties agree that it is in the best interest of all Parties to wait until after the settlement

                                                                                  5   conference has been conducted before incurring the time and expense of the remaining written

                                                                                  6   discovery, rebuttal expert designations, depositions, and motion practice, as the settlement

                                                                                  7   conference could resolve this matter in its entirety, thereby relieving both of the Parties and the

                                                                                  8   Court from expending further time and resources on this matter.

                                                                                  9              The Parties recognize that the deadlines to amend pleadings and for expert designations
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   expire today. In accordance with Local Rule 26-4, the Parties submit that good cause exists to

                                                                                 11   extend these deadlines because (i) while the Parties anticipated being able to resolve this dispute
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   prior to these deadlines expiring and focused their time, energy and resources on such settlement
                                                      702.382.2101




                                                                                 13   negotiations, (ii) after engaging in significant efforts to sell the Helicopter, which included

                                                                                 14   working with third parties and multiple escrow agencies, resulting in delays out of their control,

                                                                                 15   the Parties’ negotiations have come to an impasse, and (iii) the Parties just today came to the

                                                                                 16   realization that a Court-ordered settlement conference would be the most efficient and effective

                                                                                 17   means of resolving the dispute, and that if such efforts were futile, proceeding with the litigation

                                                                                 18   would be necessary. Put simply, the Parties anticipated resolving the dispute and that there would

                                                                                 19   be no need to seek leave to amend pleadings and engage in additional discovery. When it became
                                                                                 20   apparent that settlement was not imminent, they agreed to extend the deadlines and participate in

                                                                                 21   a good faith settlement conference. As such, good cause exists to extend the deadlines as

                                                                                 22   requested herein.

                                                                                 23   IV.        PROPOSED EXTENSION OF THE SCHEDULING ORDER DEADLINES
                                                                                 24              The Parties jointly propose the following sixty (60) day extension of the January 25, 2019

                                                                                 25   Stipulated Discovery Plan and Scheduling Order deadlines:

                                                                                 26   ...

                                                                                 27   ...
                                                                                 28
                                                                                      19241661

                                                                                                                                         3
                                                                                      Case 2:18-cv-02055-APG-CWH Document 18 Filed 05/16/19 Page 4 of 5



                                                                                  1                      Event                      Current Deadlines         Proposed New Deadlines
                                                                                  2                Discovery Cutoff                    July 15, 2019             September 13, 2019

                                                                                  3        Discovery Motions Deadline                  July 15, 2019             September 13, 2019
                                                                                          Deadline to Amend Pleadings                  May 16, 2019                  July 15, 2019
                                                                                  4
                                                                                                  Expert Designations                  May 16, 2019                  July 15, 2019
                                                                                  5
                                                                                          Rebuttal Expert Designations                 June 17, 2019               August 16, 2019
                                                                                  6
                                                                                           Dispositive Motion Deadline               August 14, 2019               October 14, 2019
                                                                                  7
                                                                                          Joint Pretrial Order Deadline            September 13, 2019            November 12, 2019
                                                                                  8
                                                                                                 In consideration of the above, good cause exists for the Parties’ requested extension.
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      DATED this 16th day of May, 2019.                       DATED this 16th day of May, 2019.
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                      BROWNSTEIN HYATT FARBER                                 ATKIN WINNER & SHERROD
                                                Las Vegas, NV 89106-4614




                                                                                 12   SCHRECK, LLP
                                                                                                                                              BY: /s/ Justin J. Zarcone
                                                      702.382.2101




                                                                                 13   BY: /s/ Emily A. Ellis                                  JUSTIN J. ZARCONE, ESQ.
                                                                                      ADAM K. BULT, ESQ., NV Bar No. 9332                     jzarcone@awslawyers.com
                                                                                 14   abult@bhfs.com                                          1117 South Rancho Drive
                                                                                      EMILY A. ELLIS, ESQ., NV Bar No. 11956                  Las Vegas, NV 89102
                                                                                 15   eellis@bhfs.com
                                                                                      100 North City Parkway, Suite 1600                      Attorneys for Defendants/Counterclaimants
                                                                                 16   Las Vegas, NV 89106-4614                                Ashley Polston, and Theodore R. Wright
                                                                                                                                              Enterprises
                                                                                 17   Attorneys for Plaintiff /Counter-Defendant
                                                                                      702 Helicopter
                                                                                 18

                                                                                 19              IT IS SO ORDERED.

                                                                                 20
                                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                 21
                                                                                                                                       DATE: _____________________________
                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19241661

                                                                                                                                          4
                                                                                      Case 2:18-cv-02055-APG-CWH Document 18 Filed 05/16/19 Page 5 of 5



                                                                                  1                                     CERTIFICATE OF SERVICE

                                                                                  2              Pursuant to Fed.R.Civ.P.5(b), and Section IV of District of Nevada Electronic Filing

                                                                                  3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,

                                                                                  4   LLP, and that the foregoing STIPULATION AND PROPOSED ORDER TO EXTEND

                                                                                  5   SCHEDULING ORDER DEADLINES (FIRST REQUEST) was served via electronic mail,

                                                                                  6   on the 16th day of May, 2019, to the addresses shown below:

                                                                                  7              Justin J. Zarcone, Esq.
                                                                                                 ATKIN WINNER & SHERROD
                                                                                  8              1117 South Rancho Drive
                                                                                                 Las Vegas, NV 89102
                                                                                  9              jzarcone@awslawyers.com
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10              Attorneys for Defendants/Counterclaimants
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                                                            /s/ Paula Kay
                                                                                 13                                        An Employee of Brownstein Hyatt Farber Schreck, LLP
                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19241661

                                                                                                                                       5
